ON MOTION FOR REHEARING.
LATTIMORE, Judge.
In our original opinion we discussed the facts more than we usually do when bail is denied. We have again gone over the record carefully. By various witnesses it was established that appellant, shortly before the killing,- was in a car with the man and woman he is charged with killing. The death of each was caused by shots from appellant’s pistol. He was with them when they were killed. No one else seems to have been present. Appellant told two stories as to how the killing took place. The first story seems combated by the physical facts. We think we correctly concluded it our duty to uphold the action of the trial court in denying bail.
The motion for rehearing is overruled.

Overruled.